Citation Nr: 0621790	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for major depression and PTSD.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO by which the 
veteran was denied service connection for PTSD, but was 
granted service connection for major depression with an 
evaluation of 30 percent effective from July 15, 2002.  The 
veteran filed a timely appeal.  An informal conference before 
a decision review officer (DRO) was held in July 2004 at 
which the veteran appeared with his wife.  In a DRO decision 
issued in October 2004, the veteran's diagnosis was changed 
to major depression and PTSD (effectively granting service 
connection for PTSD), with an evaluation of 70 percent for 
major depression and PTSD effective from July 15, 2002.

The Board notes that, in a May 2006 brief filed by the 
veteran's representative on his behalf, an argument was made 
for a grant of service connection for PTSD.  As mentioned 
above, by changing the veteran's diagnosis to major 
depression and PTSD, the RO has effectively granted service 
connection for the veteran's PTSD.  Applicable regulations 
provide that there will be only one disability recognized for 
multiple types of mental disorders, all of which have 
overlapping symptoms.  Only one general rating formula is 
provided for all mental disorders.  See 38 C.F.R. §§  4.14, 
4.130, Diagnostic Code 9440 (2005). 


FINDING OF FACT

The veteran's depression and PTSD are manifested by symptoms 
such as near continuous depression affecting his ability to 
function independently, appropriately, and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships; 
he does not exhibit anything approximating gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, his own occupation, or his own name, and the 
last report by his private psychiatrist assigned global 
assessment of functioning (GAF) score as a range from 55 to 
60.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 
percent for PTSD and depression have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 
9411, 9434, 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has suffered lifelong effects of 
depression and PTSD since service, and that his symptoms 
merit an evaluation of 100 percent.

I. Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and, (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in August 2002, VA informed the veteran of his 
and VA's respective duties for obtaining evidence, requested 
that he send a statement with more details about the events 
or conditions that caused his PTSD, copies of any of his 
military service records, copies of investigative reports or 
other documents about his experiences, statements from people 
who witnessed or knew about the event(s), and copies of 
letters he wrote at the time which describe or refer to the 
event(s).  He was also informed that he could obtain his 
private medical records and send them to VA, or VA would 
obtain the records for him if he would complete and return a 
consent form for each provider.  The Board notes that in 
November 2002 the veteran filed a response enclosing his PTSD 
statement, some medical records, and other documents.  
Further, in a March 2004 statement of the case, and an 
October 2004 supplemental statement of the case, the RO 
informed the veteran of the rating schedule provisions that 
were relevant to his appeal, and explained the reasons for 
the decisions that had been made.  Dingess/Hartman  v. 
Nicholson,  19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until March 2004 and October 2004, after the RO 
entered its June 2003 decision on his claim.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice in this case has been corrected.  As noted above, 
the veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
were obtained, his private medical records were obtained, 
and, in February 2003, the veteran was afforded a VA 
psychiatric examination in connection with his claim.  In 
view of the foregoing, and because the veteran has not 
provided specific identifying information and/or releases for 
the procurement of additional evidence related to his PTSD, 
the Board finds that no further development action is 
necessary.  38 C.F.R. § 3.159(e).

II. The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  Major 
depressive disorder is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2005).  Both are evaluated pursuant to the general rating 
formula for mental disorders provided in 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  Overlapping symptoms may not be used 
to establish separate ratings for related mental disorders.  
38 C.F.R. § 4.14 (2005). 

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 70 
percent for the veteran's depression and PTSD.   

The Veteran's History

Inasmuch as the veteran has participated in many psychiatric 
examinations and treatment consultations from June 2000 to 
October 2003, his stressor event and history are summarized 
below in order to avoid further repetition in documenting the 
various examinations.

The evidence shows that the veteran reported that he was 
severely affected by having witnessed the crash of a fighter 
plane while stationed in Thailand.  The aircraft skidded off 
the runway, and flipped over in a drainage ditch causing the 
pilot to drown.  The veteran froze, wet his pants, and 
experienced panic-like symptoms, but the co-worker officer 
who was standing by him ran with others to assist the pilot.  
The veteran reports that later the officer called him a 
"fucking coward," and a disgrace to the uniform.  He 
remembered being taken to the base dispensary.  He was 19 
years old at the time.

The veteran's service medical records verify that in March 
1968 he was discharged from a four day hospitalization for a 
neurasthenic type illness because of depressed affect, and 
inquiries from his duty station as to whether he was a 
security risk.  It was recommended that he be removed from 
his highly sensitive job.  The diagnosis was that the veteran 
suffered from psychoneurotic reaction, depressive type, with 
mild impairment.  There is a notation that he was removed 
from his sensitive position.

The evidence shows that the veteran's memories of the 
aircraft accident, and of having been called a coward, 
created serious problems in his life since service.  While 
the two incidents are interrelated, it appears that having 
been called a coward has had the greater influence on the 
veteran's life after service.  He has had a long history of 
alcohol dependence, currently in remission, depression, 
failed relationships, and problems with employment and 
getting along with his co-workers.  In 1998, after 28 years 
as a city police officer, he was forced to retire early due 
to poor performance.  He currently worked for the state 
department of motor vehicles where he felt underemployed, and 
sensed that his co-workers disliked him.  His marriage of 
about 19 years, and after four children, ended in divorce in 
1990.  He has had several inpatient treatments for his 
alcoholism since 1978, and he had entered into treatment 
again in about 2000.  He remarried in 2000, and problems in 
the relationship immediately appeared.  His recognition that 
some of his depressive symptoms were related to PTSD did not 
occur until many years after service, reportedly triggered by 
a 3 1/2 month tour as a volunteer with a peace keeping force in 
Bosnia in the late 1990s, and by the September 11, 2001 
attack on New York City.  
 
The Psychiatric Treatment Reports

In recent years the veteran had been receiving regular 
treatment from Dr. K. K., a psychiatrist at H. P. C.  In June 
2000 the veteran reported to Dr. K. that he went through 
treatment and was doing very well.  He was working as a 
resident manager of an alcohol counseling center.  He enjoyed 
working with DUI clients, and liked that it was related to 
law enforcement and helping people.  He felt that he had a 
life again, as nine months prior he wanted to shoot himself.  
His primary problem was a 50 pound weight gain.  Dr. K. 
observed that the veteran was euthymic, appeared to be doing 
well, and was clearly enjoying life, having found a new 
career.  He diagnosed the veteran with major depression, 
alcoholism currently in remission, and marital problems.  

In March 2002 the veteran reported to Dr. K. that his 
depression had somewhat flared, and that recently he had been 
experiencing break through symptoms of PTSD, with more 
frequent dreams and more distressing images.  In the distant 
past he had a few similar episodes, but nothing like the 
present ones.  He had been sober for the last two years, and 
felt that sobriety increased the symptoms.  He had remarried 
and given up the job as a resident so he could live with his 
wife.  He was working doing driver testing evaluations, and 
he felt the job was helpful because he is a very social 
person.  He and his wife had moved into a new home, and he 
felt the new marriage was going well.  He reported some 
problems with sleep, denied any mania, some decrease in 
appetite, denied any loss of interest or enjoyment, denied 
feelings of hopelessness or helplessness, denied excessive 
anxiety, denied having panic attacks, denied having suicidal 
or homicidal thoughts, denied illegal drug use, and he felt 
comfortable with his sobriety.  Dr. K. observed that the 
veteran had good eye contact, he evidenced no psychomotor 
retardation, his speech was of normal rhythm and rate, his 
affect was neutral, and his mood was somewhat depressed.  He 
was somewhat teary when discussing his PTSD symptoms, and 
said he had never really dealt with those issues.   His fund 
of knowledge was fairly good, he showed good insight, and he 
was proud of his two years of sobriety.  He was oriented 
times three.  Dr. K. diagnosed the veteran with major 
depression which seemed more symptomatic; alcoholism in 
remission, and increasingly more breakthrough symptoms of 
PTSD.  The doctor also noted that the veteran had back pain 
problems, some struggle with losing weight, a new marriage, 
and a new job.  He observed that things were going reasonably 
well for the veteran, and assigned a global assessment of 
functioning (GAF) score of 70.   

During the first half of 2002, the veteran and his wife had 
participated in individual and couple's therapy at A. P. C.  
In a July 2002 summary report, G. C.-N., a licensed marriage 
and family therapist, noted that the veteran was having 
struggles that were not only affecting his relationship with 
his wife, but they were also causing significant personal 
challenges for him.  The therapist listed the following 
observed symptoms:  recurrent nightmares that involve 
distressing recollections of his life during the Vietnam War; 
increased symptoms of anxiety and depression; difficulty 
sleeping; poor concentration, and increased irritability.  
The veteran reported that these symptoms began shortly after 
the September 11, 2001 incident.  It was noted that, in light 
of the timing of the onset of the symptoms, as well as the 
nature and severity of the symptoms, the therapist diagnosed 
the veteran with chronic PTSD.  Individual and couple's 
therapy were being used to explore the veteran's history, and 
its role in his current struggle to function socially, at 
work, and within his marriage.   Additionally, in a brief 
July 2002 note, Dr. A. E., a psychiatrist with A. P. C., 
stated he had diagnosed the veteran with PTSD.  The veteran 
filed his initial claim for service connection for PTSD in 
July 2002, attaching the above described report and note from 
A. P. C.  

In December 2002, the veteran reported to Dr. K. that his 
mood was somewhat down, that he struggled with sexual 
dysfunction, and that at times he felt hopeless and helpless 
about his sexual difficulties.  He denied any mania.  His 
energy was adequate.  He denied any panic attacks, any 
suicidal or homicidal thoughts, and any illegal drug use.  He 
struggled a lot with his PTSD symptoms, but felt he had not 
made much progress in dealing with them.  Dr. K. observed 
that the veteran had good eye contact; he walked a bit 
slowly; he showed mild psychomotor retardation, but was 
better than initially; his mood was much improved from 
initially, but still somewhat down; his affect was more 
neutral; his concentration was adequate; and his thoughts 
were a little more pessimistic, as acting a little bit 
defeated.  The doctor observed no overt delusions or 
paranoia.  The veteran's fund of knowledge was adequate.  He 
continued to struggle with Vietnam issues.  The veteran was 
diagnosed with major depression, with not enough progress to 
call it in remission; PTSD from his Vietnam experiences; and 
alcoholism in remission.  The doctor also noted that the 
veteran experienced some back pain, some headaches, some 
isolation, some problems in his marriage, and high anxiety.  
A GAF score of 65 was assigned.  

Ms. J. R., a social worker, provided a January 2003 letter 
summarizing the veteran's treatment at the F. C. C. for 
therapy related to ongoing intrusive nightmares, night 
sweats, and distressing memories related to the aircraft 
accident in Thailand.  In December 2002, Dr. K. had referred 
the veteran to the center.  The veteran reported that he had 
struggled with memory issues, recurrent distressing dreams, 
depression, hypervigilance, and anxiety since the event.  He 
used alcohol to block the thoughts and memories to such an 
extent that he developed severe alcoholism, for which he had 
been successfully treated.  He attempted to serve in Bosnia 
in a police capacity to confront and overcome his traumatic 
memories and reactions, but found that he was unable to 
function in a war environment, and he returned to the states.  
He had attended five sessions.  Since beginning therapy, he 
reported that he had experienced intermittent relief from his 
nightmares up to six days, but their intensity had not 
decreased.  She concluded that the veteran continued to 
endorse a symptom pattern consistent with PTSD and dysthymic 
disorder, with an unclear prognosis.  

In February 2003 the veteran was afforded a VA psychological 
examination by Dr. C. A. P., Ph.D., in connection with his 
claim.  Much history was documented in this report, as 
already more briefly summarized above.  Dr. P. administered 
the Minnesota Multiphasic Personality Inventory-2 test to the 
veteran.  He noted that the veteran left no questions 
unanswered, indicating the test sampled a broad range of 
psychiatric symptoms, and his attitude indicated that he 
answered the questions with good candor, and with no 
manipulation for secondary gain.  Dr. P. registered his 
surprise that the veteran endorsed a very broad array of 
serious symptoms ranging from neurotic to psychotic.  He 
stated that, given the purpose of the examination (to 
evaluate PTSD symptoms), it was an "odd" record more 
closely fitting a paranoid schizophrenia or a paranoid 
personality disorder.  The veteran endorsed a number of odd 
beliefs, some of them sounding quite psychotic and 
delusional.  The veteran attributed persecutory beliefs to 
conflicts with people at work.  Dr. P. observed that, while 
the record did not clearly indicate a schizophrenic thought 
disorder, it did appear that the veteran would demonstrate 
cognitive slippage of a paranoid nature.  While he indicated 
problems with anxiety and depression, Dr. P. opined that 
anger appeared to be a bigger problem, especially when the 
veteran would feel scrutinized or harassed.  He noted that 
the veteran was socially uncomfortable, and likely believed 
that life involves angry confrontation.  He might wish to 
dominate others, but generally would withdraw and isolate 
himself from potentially angry, explosive confrontations.  
Overused security operations included social withdrawal, 
projection, somatization, repression, and angry discharge.  
The veteran's score on the test exceeded the
cut-off for PTSD, which led the therapist to conclude that 
the record was inconsistent with PTSD.

Dr. P. also administered the Mississippi Scale for Combat 
Related PTSD, in which the veteran produced a score of 139, 
exceeding the recommended cut-off for Vietnam combat related 
PTSD (in this case such a score is usually a measure for 
PTSD).  However, Dr. P. concluded that, because this measure 
is fairly sensitive to negative affect, but is not so 
specific to PTSD, it may or may not have been a "hit" for 
PTSD.  

Dr. P. observed that the veteran was a large man who wore 
glasses, and was dressed casually but appropriately.  He 
displayed some mild distress at relevant portions of the 
exam, especially at one point where they discovered an 
instance where his psychiatric problems may have lead to his 
losing a security clearance, about which he was quite 
ashamed, causing him to tearfully associate to other failures 
in his life.  The veteran endorsed sad feelings.  He was 
occasionally tearful.  He endorsed anhedonia.  His wife 
referred to him as "Mr. Manic," but careful examination did 
not elicit instances of mania or hypo-mania.  He has felt 
frustrated, helpless-hopeless, but did not display agitation 
or noteworthy psychomotor retardation.  He denied anxiety 
symptoms such as panic, agoraphobia, or any discrete phobias.  
He was oriented to person, date and time, place and current 
events.  He denied dissociation, depersonalization, 
derealization, and estrangement.  He denied auditory or 
visual hallucinations, but did report an instance of a 
hypnogogic hallucination repeating the officer's shaming 
remarks that he was a coward.  He endorsed paranoid 
delusions, but closer examination suggested some social 
anxiety at work with regard to long-standing doubts about his 
personal adequacy.  None of his so-called paranoid thoughts 
were bizarre.  He denied any and all first-rank symptoms of 
schizophrenia.  But Dr. P. opined that "still, he may have 
more psychopathology than he admits."  The veteran denied 
current suicidal ideation, although he had in the past sat in 
his car deliberating suicide.  He emphatically denied any 
homicidal thoughts.  His thought content brimmed with self 
deprecation, alternating with thoughts that others had given 
him an unnecessarily hard time, and he reflected on how many 
things he had screwed up.  His spontaneous speech was sparse 
and unreflective, but pitch, volume, rate, and level of 
abstraction were within normal limits.  He displayed no loose 
or tangential associations.  Speech was goal-directed and 
meaningful.  There was no sign of dysarthria, anomia, or 
aphasia.  The veteran seemed sluggish, occasionally animated 
in anger, but more often lethargic and nearly defeated.  He 
reported both intermittent awakenings and terminal insomnia.  
He reported interest in sex but has problems with impotence, 
which he blamed on his wife's religiosity.  

Dr. P. expressed doubts about the veteran's reported PTSD 
symptoms.  He noted that the veteran only listed one event, 
lifetime, as traumatic, an assessment worthy of some 
suspicion given nearly twenty years of service as a city cop, 
including a brief tour in Bosnia during wartime.  The veteran 
reported that nothing bothered him during his years as a 
policeman.  The veteran recounted the aircraft crash incident 
in Thailand.  Dr. Peterson opined that what distressed the 
veteran most was being called "a fucking coward," not the 
terror caused by a horrific event.  The veteran stated that 
he had been trying to live down this shame ever since.  The 
veteran reported intrusive recollections; bad dreams three 
times a week, except when he was drinking; and psychological 
distress in response to relevant cues, as when he was in 
Bosnia.  He reported worse physical distress when exposed to 
relevant cues, i.e., dry mouth, having to urinate all the 
time, a dry and scratchy throat, a tight chest, and having 
felt as though he was going to have a heart attack in Bosnia.  
The veteran said that the triggering events were being in 
Bosnia, and the September 11, 2001 attack.  He reported that 
he made special efforts to avoid thinking about the crash 
incident in Thailand, and stayed away from war pictures.  The 
VA psychologist noted that the veteran had previously 
mentioned that he forgot the name of the friend killed in the 
aircraft crash; that he strained to endorse avoidance of 
relevant hobbies; that he did not endorse numbing or 
inability to feel positive emotions; that he wondered if he 
had felt a little bit cut off from relationships; and that he 
claimed a change in how he looked at the future.  He stated 
that he wanted to help people, but he was devastated by what 
the officer had said to him.  The veteran reported sleep 
problems, but the psychologist opined that it was not clear 
whether this was due to his chemical dependency or affective 
disorder.  He did not endorse irritability or fights.  He 
reported concentration problems, but the psychologist again 
noted that it was unclear whether this was due to substance 
abuse or affective disorder.  The psychologist noted that the 
veteran stated that he could not stand to have his back to 
the door, even though there was no possible connection to the 
stressor event, concluding that the veteran did not reliably 
endorse exaggerated startle response.

Dr. P. concluded that the veteran sounded more bothered by 
the attribution of cowardice, than the potential horror of 
the plane crash; that this was not PTSD; that he did not meet 
all the symptoms for a diagnosis of PTSD; and that the 
management of his shame was technically and taxonomically 
distinct from an anxiety disorder, from which he did not 
suffer.  The veteran was diagnosed with recurrent major 
depression, alcohol dependence in remission, marital 
problems, work problems, and health problems.  A GAF score of 
61 was assigned.

In a May 2003 report, J. K. N., Ph.D., of B. M. A., noted 
that the veteran had consulted him on two visits during March 
2003.  Dr. N. noted that the veteran's memory of being called 
a coward had stuck with him, which may underlie much of his 
recurring depression and anxiety.  He observed that the 
veteran displayed very persistent, intensely negative 
thoughts and depressed feelings.  He further noted that the 
veteran said he "had not served his country," had 
persistent and intrusive thoughts about the Thailand 
incident, persistent excess physiological arousal, avoidance 
of discussing the topic, trauma related to dream content, and 
elevated reactivity to the incident and related stimuli.  The 
veteran's history of alcoholism was noted, but he was 
presently sober.  The veteran reported he had recently spent 
several months in therapy with J. R. (of F. C. C., noted 
above), but he did not feel it had been productive.  He felt 
worse after each session, and did not feel he was getting 
coping skills.  He reported that his wife was somewhat 
distant from him, and she had her own health concerns.  He 
noted that her health concerns caused her not to ride his 
motorcycle with him, which has been one pleasurable activity 
for him.  He said she worried that he would commit suicide, 
but he denied having any intention or plan to do so, and he 
reported no history of suicide attempts.
  
Dr. N. observed that the veteran appeared to be of higher 
than average intelligence.  His mood was severely depressed.  
His eye contact was good.  The veteran displayed no unusual 
mannerisms, no evidence of circumstantial thinking, no 
delusions, no paranoia, and no evidence of a thought 
disorder.  He had normal social skills.  He was well groomed.  
His speech was of normal rate and flow.  His memory and 
attention appeared to be intact in ordinary conversation.  

Dr. N. administered two tests to determine whether the 
veteran suffered symptoms of attention deficit hyperactivity 
disorder (ADHD).  The results indicated moderate to severe 
levels of problems with attention, memory, 
hyperactivity/restlessness, impulsivity/emotional lability, 
and self-concept.  Dr. N. concluded that the results were 
consistent with ADHD, adult residual type.  He diagnosed the 
veteran with recurrent major depression, the current episode 
being severe without psychotic features.  He opined that the 
depression was likely secondary to years of unresolved 
distress from PTSD.  He also diagnosed the veteran as 
suffering from chronic PTSD, with the opinion that the 
incident in Thailand traumatized him, by having faced him 
with a situation that radically undermined his view of 
himself.  Dr. N. ruled out ADHD, noting he would need to 
conduct further interviews in order to verify it.  He noted 
that the veteran's current attentive abilities were likely 
compromised from a long history of poor sleep and his 
depressed mood.  He further noted that there was emotional 
distance in the veteran's marriage, and that his identified 
stressors were mainly internal and PTSD/depressive thinking 
related.  A GAF score of 50 was assigned, noting that it was 
for severe symptoms, and that the highest score in the past 
year had been 65 for moderate symptoms.  

In addition to the earlier consultations with Dr. K. noted 
above, the veteran had continued to regularly consult with 
his private psychiatrist, Dr. K. K., of H. P. C., as well as 
with Dr. K.'s therapist associate, S. J.  The additional 
consultations with Dr. K. occurred in March 2003, May 2003, 
August 2003, September 2003, and October 2003.  In the report 
of the October 2003 consultation, the veteran reported that 
he was still experiencing nightmares and flashbacks; and his 
energy levels were quite variable.  His interests and 
enjoyment were for the most part intact, but he struggled 
with hopeless and helplessness.  He had a lot of problems 
with preoccupation, and difficulty in following through with 
task completion.  His anxiety was a huge issue.  He denied 
any suicidal thoughts, but stated he had them in the past.  
He denied any homicidal thoughts.  He had remained sober 
since about 1999, and never used illegal drugs.  He had lost 
about 80-85 pounds, and was feeling a lot better for that.  
Dr. K. observed that the veteran was alert, and he walked 
quickly from the waiting area.  He still had some psychomotor 
retardation, but less than in the past.  His affect was best 
described as neutral.  He still seemed preoccupied.  He did 
not show overt delusions or paranoia.  His fund of knowledge 
was fairly good, and his memory seemed to be grossly intact.

Dr. K.'s diagnostic impression was that the veteran had 
recurrent major depression, not quite in partial remission; 
and PTSD, noting that the veteran did have a lot of combat 
history, which was starting to heal itself.  He had 
significant problems intimacy, had no friends, and had a lot 
of difficulty with interpersonal closeness.  He experienced 
flashbacks, preoccupation, emotional blunting, over-
reactivity, and rage.  The diagnosis also included attention 
deficit problems, noting that the veteran seemed to be 
benefiting somewhat from stimulant therapy; as well as 
alcoholism, noting the veteran had been sober for about 5 
years.  It was also noted that the veteran sill had problems 
with sleep, but was better, and that he did not particularly 
like his job.  A GAF score of "around 60" was assigned.

Subsequently, in an October 2003 summary report addressed to 
the RO, Dr. K. noted that the veteran presented with a fair 
amount of flattened affect; experienced panic attacks 
particularly when trying to sleep at night; often became 
frightened of his dreams and nightmares, including flashbacks 
from his experiences in Vietnam; and difficulty in 
understanding complex commands.  Dr. K. also discussed a 
letter he had received from the veteran's wife that indicated 
that the veteran did have difficulty with short and long term 
memory; very often did not complete tasks; showed fairly 
impaired judgment, particularly with his finances; had 
relatively impaired ability to form friendships; had 
significant problems with intimacy, and remained highly 
irritable and reactive toward others.  It was also noted that 
the letter indicated that the veteran was not a reliable 
historian in terms of the degree of problems he has had with 
judgment in multiple areas of his life.  He also noted that 
the veteran had not been able to make satisfactory work 
adjustments since he left the police force, that he was 
likely under-employed in his current state DMV position, and 
that his symptoms seemed to be preventing him from seeking 
and maintaining higher employment.  

Dr. K. concluded that as time had gone along, he believed 
there was emerging data to support diagnoses for PTSD, 
attention deficit disorder (ADD), and major depression.  He 
also noted factors of under-employment, and significant 
financial strain due to poor judgment.  A GAF score in the 
range of 55-60 was assigned.  

Analysis

The Board acknowledges that the veteran's major depressive 
and PTSD symptoms appear to have increased with recognition 
through much treatment since about 1998 when he lost his job 
as a policeman, had served as a volunteer in Bosnia, and 
endured the news of the September 11, 2001, attack in New 
York City.  However, under the circumstances, given the 
totality of the evidence, it is the Board's conclusion that 
the veteran's disability picture more nearly approximates the 
criteria required for the current 70 percent rating, and that 
the weight of the evidence is against the assignment of a 
higher schedular evaluation.  The veteran did not experience 
deficiencies in most areas such as required for the 100 
percent rating.  His symptoms have been more akin to the 
criteria for the 70 percent rating, with occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, and thinking or mood.  His 
symptoms include near continuous depression affecting his 
ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; and inability to establish and maintain effective 
relationships.  The veteran does not exhibit total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. 

The Board notes that in May 2003 Dr. N. observed that the 
veteran appeared to be of higher than average intelligence.  
His mood was severely depressed.  His eye contact was good.  
The veteran displayed no unusual mannerisms, no evidence of 
circumstantial thinking, no delusions, no paranoia, and no 
evidence of a thought disorder.  He had normal social skills.  
He was well groomed.  His speech was of normal rate and flow.  
His memory and attention appeared to be intact in ordinary 
conversation.   In October 2003 Dr. K., the psychiatrist with 
whom the veteran had consulted on a regular basis, observed 
that the veteran was alert, and he walked quickly from the 
waiting area.  He still had some psychomotor retardation, but 
less than in the past.  His affect was best described as 
neutral.  He still seemed preoccupied.  He did not show overt 
delusions or paranoia.  His fund of knowledge was fairly 
good, and his memory seemed to be grossly intact.  The Board 
determines that such clinical observations are consistent 
with the veteran's current 70 percent evaluation, but no 
higher.

The Board also notes that the GAF scores ranging from 50 to 
70 assigned to the veteran have been consistent with no more 
than the currently assigned 70 percent evaluation for his 
combined service-connected major depression and PTSD.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  According 
to the DSM-IV, a GAF score of 41 to 50 is indicative of 
"serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  A GAF score of 51 
to 60 is indicative of "moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers."  A GAF score of 61 to 70 is indicative of "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational or school functioning . . 
. , but generally functioning pretty well, has some 
meaningful interpersonal relationships."  The veteran's 
private psychiatrist, Dr. K., in his October 2003 letter 
report to the RO (where he was summarizing the veteran's 
symptoms as possibly more serious than he had previously 
thought), still assigned a relatively high GAF score as in a 
range of 55 to 60.  This is clearly indicates some relatively 
moderate symptomatology associated with the veteran's major 
depression and PTSD, but no more impairment than is 
contemplated by the current 70 percent rating.

For all the foregoing reasons, the Board finds that the 
veteran's depression and PTSD has met the criteria for a 70 
percent, but no higher, rating.


In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 70 percent for major 
depression and PTSD have not been met since the time that the 
veteran was awarded service connection.  A "staged rating" 
is not warranted.

III. Extraschedular Consideration
 
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's major 
depression and PTSD claim should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
shows that, while he may feel under-employed, he still holds 
a job with the state; and he has maintained his relationship 
with his current, apparently supportive, wife.  The record 
does not show that he has been recently hospitalized for 
problems for his service-connected depression or PTSD, 
although he related to the VA psychologist, Dr. P., a  
history of some inpatient and outpatient treatment from 1978 
to 2000 for his alcoholism and depression.  The psychological 
reports of record indicated that he had maintained a recent 
history of sobriety since at least 2000.  There is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An initial rating in excess of 70 percent for major 
depression and PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


